Citation Nr: 1034683	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 
2007, for the award of a 30 percent rating for a total knee 
replacement.  

2.  Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for surgery on the service-connected right knee disability 
in September 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel




INTRODUCTION

The Veteran had active military service from June 1952 to June 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Togus, Maine, that 
assigned February 7, 2007, as the effective date for the award of 
a 30 percent rating under Diagnostic Code 5055 for a total knee 
replacement on the right.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 for surgery in September 2005 for the right knee 
disability is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. 



FINDINGS OF FACT

1.  In a December 1974 rating action, the RO granted service 
connection for osteoarthritis with recurrent synovitis of the 
right knee and assigned a zero percent rating effective from July 
1, 1974.  The Veteran was notified of this decision in January 
1975 and the Veteran did not file an appeal.    

2.  In an April 1993 rating decision, the RO assigned a 10 
percent rating for the right knee osteoarthritis with recurrent 
synovitis.  The Veteran was notified of this rating decision and 
he perfected an appeal, which he subsequently withdrew in April 
1993.   

3.  In a July 1998 rating decision, the RO assigned a 20 percent 
rating to the osteoarthritis of the right knee with synovitis 
from February 2, 1998.  The Veteran was notified of this decision 
and he did not file an appeal. 

4.  In rating decisions dated in March 2003 and September 2004, 
the RO denied an increased rating for the right knee 
osteoarthritis with synovitis.  The Veteran was notified of these 
rating decisions and he did not file an appeal.    

5.  On February 7, 2007, the RO received the Veteran's informal 
claim for an increased rating for right knee osteoarthritis with 
synovitis.    

6.  In a July 2007 rating action, the RO recharacterized the 
right knee disability as right knee total knee replacement and 
assigned a 30 percent rating under Diagnostic Code 5055 from 
February 7, 2007.  

7.  It is factually ascertainable on February 7, 2006 that the 30 
percent evaluation under Diagnostic Code 5055 was warranted for 
the service-connected right knee total knee replacement.  

8.  The RO is not in possession of any communication or evidence 
for the time period of September 2004 to February 7, 2006 that 
can reasonably be construed as a formal or informal claim for an 
increased rating.  


CONCLUSION OF LAW

The criteria for an effective date of February 7, 2006, for the 
assignment of a 30 percent evaluation for service-connected right 
knee total knee replacement have been met.  38 U.S.C.A. §§ 5107, 
5110(a) (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
 
The RO provided the Veteran with proper VCAA notice in March 
2007.  The letter notified the Veteran of what information and 
evidence must be submitted to substantiate the claim for an 
increased rating, as well as what information and evidence must 
be provided by the Veteran and what information and evidence 
would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The March 2007 letter provided the Veteran with notice of the 
laws regarding degrees of disability or effective dates and the 
claim for an earlier effective date was readjudicated in the 
September 2007 and April 2008.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  

The Board finds that the duty to assist has been met.  There is 
no identified relevant evidence that has not been accounted for.  
The Veteran submitted relevant evidence with his claim in 
February 2007.  The RO obtained VA treatment records 2004 to 
2007.  The evidence needed to decide the appeal is associated 
with the claims folder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance is required to 
assist the Veteran in substantiating his claim for an earlier 
effective date.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Law and Regulations

Effective Date Law and Regulations

Except as otherwise provided, the effective date for the 
assignment of an increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of the application therefor.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The applicable statute specifically provides that the effective 
date of an award of increased compensation shall be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, if an application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if 
the increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
completion.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the date 
of receipt of the informal claim.  See 38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on 
which evidence is received from a private physician or layman is 
the date which will be used for effective date purposes. 

VA is required to look to all communications from the appellant 
which may be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  All that is required is that 
a communication indicates an intent to apply for one or more 
benefits under the laws administered by the Department, and 
identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 
(1999).  

Rating a Knee Disability

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Under Diagnostic Code 5055 for total knee replacement, a 100 
percent evaluation is assigned for one year following the 
implantation of the prosthesis.  A 60 percent evaluation is 
assigned for a prosthetic replacement of the knee joint with 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  For a prosthetic replacement of the 
knee joint with intermediate degrees of residual weakness, pain, 
or limitation of motion, the disability is rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation 
of extension), or 5262 (impairment of the tibia and fibula).  The 
minimum rating for a prosthetic replacement of the knee joint is 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  

Analysis

The Veteran seeks an effective date earlier than February 7, 
2007, for the grant of a 30 percent disability evaluation for the 
right knee total knee replacement.  He essentially argues that 
the effective date should date back to September 2005, when he 
had his total knee replacement.  

The record shows that in a December 1974 rating action, the RO 
granted service connection for osteoarthritis with recurrent 
synovitis of the right knee and assigned a zero percent rating 
effective from July 1, 1974.  The Veteran was notified of this 
decision in January 1975 and he did not file an appeal.    

In an April 1993 rating decision, the RO assigned a 10 percent 
rating to the right knee osteoarthritis with recurrent synovitis.  
The Veteran was notified of this rating decision and he perfected 
an appeal, which he subsequently withdrew in April 1993.   

In a July 1998 rating decision, the RO assigned a 20 percent 
rating for the osteoarthritis of the right knee with synovitis 
from February 2, 1998.  The Veteran was notified of this decision 
and he did not file an appeal. 

In rating decisions dated in March 2003 and September 2004, the 
RO denied requests for an increased rating for the right knee 
osteoarthritis with synovitis.  The Veteran was notified of these 
rating decisions and he did not file an appeal.    

On February 7, 2007, the RO received the Veteran's informal claim 
for an increased rating for the right knee osteoarthritis with 
synovitis.    

In a July 2007 rating action, the RO recharacterized the right 
knee disability as a right knee total knee replacement and 
assigned a 30 percent rating under Diagnostic Code 5055 from 
February 7, 2007.  

The assignment of effective dates is governed by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.  Generally, the effective date of an 
award cannot be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  The VA regulation 
applicable to effective dates for awards of increased 
compensation thus provides that the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).

An exception to this general rule exists, however, for awards of 
increased compensation in certain circumstances.  If the evidence 
demonstrates that an increase in disability occurred within the 
one year period preceding the date of receipt of a claim for 
increased compensation, the increase is effective as of the 
earliest date the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

In the present case, the Board finds that the evidence 
demonstrates that an increase in disability occurred within the 
one year period preceding the date of receipt of the claim for 
increased compensation.  As noted above, the date of receipt of 
the claim is February 7, 2007.  The medical evidence of record 
shows that the Veteran underwent a total knee replacement on 
September 19, 2005.  He underwent a prosthetic replacement of the 
right knee joint.  (See the operation report dated in September 
2005 from St. Mary's Regional Medical Center).  Thus, for the 
time period of one year prior to receipt of the claim for an 
increased rating, the Veteran has met the requirements for a 
minimum 30 percent rating under Diagnostic Code 5055, because it 
is factually ascertainable for that time period that he had a 
prosthetic knee joint in the right knee.  Thus, an effective date 
of February 7, 2006, is warranted for the 30 percent rating for 
the right knee total knee replacement under Diagnostic Code 5055.  

The Board finds that an effective date earlier than February 7, 
2006, for the assignment of the 30 percent rating for the right 
knee total knee replacement is not warranted.  The Board reviewed 
all communications in the claims file to determine whether the 
Veteran had filed an earlier informal or formal claim for an 
increased rating for the right knee disability prior to February 
7, 2006.  

The Board emphasizes that a veteran is required to file a claim 
to obtain benefits and that, at a minimum, the veteran must 
identify the benefit sought in such a claim.  See 38 C.F.R. §§ 
3.1(p), 3.151, 3.155; see also Kessel v. West, 13 Vet. App. 9 
(1999). 

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  VA 
is required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

The Board has reviewed all communications in the claims file from 
September 2004, the last final rating decision, to February 7, 
2006.  The Board finds that there is no evidence of an earlier 
claim for an increased rating.  The record shows that the Veteran 
submitted a status of dependents questionnaire, VA Form 21-0538, 
in October 2006.  This cannot be construed as a claim for an 
increased rating since there is no mention in this document that 
the Veteran was seeking increased compensation benefits for the 
right knee.  The next communication in the record is the February 
7, 2007, informal claim for an increased rating.  

The Veteran argues that the effective date should be September 
19, 2005, the date of the total knee replacement in the right 
knee.  In this regard, a report of examination or hospitalization 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157(a).

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, 
receipt of report of examination or hospitalization by Department 
of Veterans Affairs or uniformed services will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  The date of an outpatient or hospital examination at, or 
admission to, a VA hospital will be accepted as the date of 
receipt of the informal claim to reopen when a claim specifying 
the benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  38 C.F.R. § 
3.157(b)(1).  Evidence from a private physician may be accepted 
as an informal claim if the evidence shows a reasonable 
probability of entitlement to the benefits and date of receipt is 
the effective date of this claim.  See 38 C.F.R. § 3.157((b)(2).  

In the present case, the VA treatment records and private medical 
records including the operation report for the total knee 
replacement in September 2005 do not provide for an earlier 
effective date under the pertinent law and regulations.  The 
Veteran submitted this evidence with the February 7, 2007, 
informal claim for an increased rating.  The date of receipt of 
the private medical records is February 7, 2007.  In order for an 
earlier effective date to be assigned based upon the total knee 
replacement surgery in September 2005, the Veteran would have had 
to submit such records to VA prior to February 7, 2007.  Thus, 
the provision of 38 C.F.R. § 3.157 do not provide for an earlier 
effective date.  

Accordingly, under the applicable regulations, February 7, 2006, 
the date it was factually ascertainable that an increase for the 
right knee total knee replacement was warranted, is the earliest 
effective date for the award of the 30 percent rating under 
Diagnostic Code 5055.  The appeal is granted to that extent.   


ORDER

Entitlement to an effective date of February 7, 2006, for the 
assignment of a 30 percent evaluation for service-connected right 
knee total knee replacement is warranted, and the appeal is 
granted to that extent.  


REMAND

A September 2007 rating decision denied entitlement to a 100 
percent rating for a temporary total rating based upon 
convalescence pursuant to 38 C.F.R. § 4.30 for the right knee 
total knee replacement surgery in September 2005.     

The Veteran was notified of the September 2007 decision and 
expressed disagreement with the denial of a temporary total 
rating in October 2007.  However, a Statement of the Case was not 
issued.

Under these circumstances, a Statement of the Case should be 
issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The 
Board is required to remand, rather than refer, this issue.  Id.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the Case 
as to the claim for entitlement to a 100 
percent rating for a temporary total rating 
based upon convalescence pursuant to 
38 C.F.R. § 4.30 for the right knee total 
knee replacement surgery performed in 
September 2005.  Only if the Veteran 
perfects an appeal should the claim be 
certified and returned to the Board 
following completion of any indicated 
development.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


